United States Court of Appeals
                                                                Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS         September 9, 2003

                       FOR THE FIFTH CIRCUIT               Charles R. Fulbruge III
                                                                   Clerk


                             No. 02-41706
                           Summary Calendar



L.C. GARNER MATHIS, JR.,

                                     Plaintiff-Appellant,

versus

UNITED STATES OF AMERICA,
                                     Defendant-Appellee.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                       USDC No. C-02-CV-40
                      --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

     L. C. Garner Mathis, Jr. (Mathis), federal prisoner # 26925-

077, appeals the district court’s dismissal of his petition for

writ of habeas corpus pursuant to 28 U.S.C. § 2241.     Mathis

claims that the Bureau of Prisons (BOP) erred in failing to award

him full credit towards his federal sentence for time served in

state prison after he was sentenced in federal court.       Mathis

argues that his time in state prison should be credited to his


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 02-41706
                                 -2-

federal sentence because his state parole was revoked when he was

arrested for a federal charge.    Mathis also argues that he is

entitled to credit on his federal sentence because a federal

detainer placed on him while he was in state prison prevented his

release from state custody.

     The Attorney General, through the BOP, determines what

credit, if any, will be awarded to prisoners for time spent in

custody prior to the commencement of their sentences.     See United

States v. Wilson, 503 U.S. 329, 337 (1992).    Under 18 U.S.C.

§ 3585(b), the BOP may not award Mathis credit toward his term of

imprisonment for any time he spent in official detention prior to

the commencement of his federal sentence that was credited

against another sentence.     See United States v. Dovalina, 711

F.2d 737, 740 (5th Cir. 1983); United States v. Chaplin, 451 F.2d

179, 181 (5th Cir. 1971).   Mathis was awarded state credit

already for the time he spent in detention prior to the

commencement of his federal sentence.

     Accordingly, the judgment of the district court is AFFIRMED.